Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION 
This office action is in response to a communication received 6/7/2021, which amends claims 1, 4, 8 and 11, and is hereby acknowledged. 
Claims 1-20 have been examined and are rejected.

Response to Arguments
On pgs. 10-11 of the response, the applicant arguments that ‘Claim 1 has been amended to include new limitations: “wherein the first message is configured to invoke the input method, and wherein the input method provides a text input capability for the application.”
Claim 1 requires that the first message is configured to invoke an input method that provides a text input capability for an application. Claims 4, 8, and 11 require similar limitations. The Office Action admits that Petrov and Sato fail to disclose the claimed first message. Office Action, at 4. Instead, the Office Action asserts that paragraphs 202-205 and 296 of Momchilov disclose the first message. Id While Momchilov' s mouse clicks change focus from a first remote window to a second remote window, Momchilov' s mouse clicks do not invoke an input method that provides a text input capability for the application.
Momchilov' s mouse clicks change focus from a first remote window to a second remote window. However, Momchilov' s mouse clicks do not invoke an input method that provides a text input capability for an application. Elsewhere, Momchilov discloses a report of a WM_KILLFOCUS/WM_SETFOCUS message. In response to the report, the host agent changes its local desktop and brings the appropriate window to the foreground. However, the host agent does not invoke an input method that provides a text input capability for an application. Thus, Momchilov fails to disclose that the first message is ’ have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (U.S. 20170255169 A1).
In a similar field of endeavor, Lee teaches:
transmitting a wireless signal to the mobile terminal, causing the mobile terminal to display a virtual keyboard for the user to enter text input (The controller 180 transmits a wireless signal to the mobile terminal 200 wirelessly connected to the watch type terminal, based on a touch input applied to the dial portion 301, the display unit 215 outputs a virtual keyboard 571 together with the dial portion 301: see [0242].
FIG. 11C is a conceptual view illustrating a control method of changing time information (in texts): see [0242, Fig. 11b and 11c]).
Please refer to the Claim Rejections section below for details.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 7-8, 10-11, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PETROV et al. (US 20160246560 A1) in view of Sato et al. (US 20120243045 A1) and Momchilov et al. (US 20120324365 A1) further in view of Lee et al. (US 20170255169 A1).
As for claim 1, PETROV teaches:
A method for invoking an input method of a terminal implemented by a desktop serving end (i.e., a virtual desktop server), the method comprising: obtaining a picture of a virtual desktop; sending the picture to the terminal (Software is executed in virtualization environment to implement changes to a virtual desktop, and updated image frames are transmitted to the client device to display the changes to the virtual desktop: see [0062]); 

PETROV however does not explicitly teach:
monitoring an operating system to determine whether an application is in an editing state;
In a similar field of endeavor, Sato teaches:
acquiring from the OS the state of the operation input of the terminal for each application (The OS 14a may sometimes notify each application of data indicating the state of each component regularly or every time the state of each component is changed. That is to say, each application may receive the notice from the OS 14a, and may acquire from the OS 14a the data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sato for acquiring from the OS the state of the operation input of the terminal for each application. The teachings of Sato, when implemented in the PETROV/Momchilov system, will enable monitoring an operating system to determine whether an application is in an editing state. One of ordinary skill in the art would be motivated to utilize the teachings of Sato in the PETROV/Momchilov system in order to provide an information processing apparatus to communicable with a device via an access point which relays communication data and a controller: see Sato [0095].

PETROV and Sato together however do not explicitly teach:
sending a first message to the terminal when the application is in the editing state, wherein the first message indicates that the application is in the editing state;
In a similar field of endeavor, Momchilov teaches:
sending a focus event change message to the client terminal, causing the appropriate window to be brought to the foreground of the client terminal, thereby enabling input to the application from the client device (In one embodiment with a seamless client terminal and two connected servers, a user may be working in three remote applications-two on the first server and one on the second server-and one local program running on the client: see [0203].
;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Momchilov for sending a focus event change message to the client terminal, causing the appropriate window to be brought to the foreground of the client terminal, thereby enabling input to the application from the client device. The teachings of Momchilov, when implemented in the PETROV/Sato system, will enable sending a first message to the terminal when the application is in the editing state, wherein the first message indicates that the application is in the editing state. One of ordinary skill in the art would be motivated to utilize the teachings of Momchilov in the PETROV/Sato system in order to support transparent user interface integration between remote ("published") applications and their local counterparts: see Momchilov [Abstract].

As shown in the above, PETROV, Sato and Momchilov together teach sending a first message to the terminal when the application is in the editing state, thereby enabling input to the application from the client device.
PETROV, Sato and Momchilov 
wherein the first message is configured to invoke the input method, and wherein the input method provides a text input capability for the application.
In a similar field of endeavor, Lee teaches:
transmitting a wireless signal to the mobile terminal, causing the mobile terminal to display a virtual keyboard for the user to enter text input (The controller 180 transmits a wireless signal to the mobile terminal 200 wirelessly connected to the watch type terminal, based on a touch input applied to the dial portion 301, the display unit 215 outputs a virtual keyboard 571 together with the dial portion 301: see [0242].
FIG. 11C is a conceptual view illustrating a control method of changing time information (in texts): see [0242, Fig. 11b and 11c]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee for transmitting a wireless signal to the mobile terminal, causing the mobile terminal to display a virtual keyboard for the user to enter text input. The teachings of Lee, when implemented in the PETROV/Sato/Momchilov system, will enable the first message invoking the input method, wherein the input method provides a text input capability for the application. One of ordinary skill in the art would be motivated to utilize the teachings of Tang in the PETROV/Sato/Momchilov system in order to provide a control method of editing dials using the mobile terminal: see Lee [0242].
Therefore PETROV, Sato, Momchilov and Lee together teach claim 1.

As for claim 3, it has been established that PETROV, Sato, Momchilov and Lee together teach claim 1.
:
monitoring the operating system to determine whether the virtual desktop is in the editing state (see Sato [0063]).
Therefore PETROV, Sato, Momchilov and Lee together also teach claim 3.

As for claim 4, since it contains similar limitations as in claim 1, the same rationale is used where applicable.
Specifically, PETROV, Sato, Momchilov and Lee together teach:
A method for invoking an input method of a terminal and implemented by the terminal (Client device 102 can be implemented which can include Display device 224: see PETROV [0067, Fig. 2A]) , the method comprising: 
receiving a picture of a virtual desktop from a server, displaying the picture on the display of the terminal (see PETROV [0062]); 
receiving a first message from the server, wherein the first message indicates that an application is in an editing state (see Sato [0027] and Momchilov [0203-0204]);
enable an input method in response to the first message, wherein the input method provides a text input capability for the application (see Lee [0242, Fig. 11b and 11c]).
Therefore PETROV, Sato, Momchilov and Lee together also teach claim 4.

As for claim 7, since it depends on claim 4 and contains similar limitations as in claim 10, the same rationale is used where applicable. Therefore PETROV, Sato, PETROV, Sato, Momchilov and Lee together also teach claim 7.

As for claim 8, since it contains similar limitations as in claim 1, the same rationale is used where applicable, and therefore PETROV, Sato, Momchilov and Lee together also teach claim 8.

As for claim 10, it has been established that PETROV, Sato, Momchilov and Lee together teach claim 8.
PETROV, Sato, Momchilov and Lee together further teach:
monitor the operating system to determine whether the virtual desktop is in the editing state (see Sato [0027]); and 
send a second message to the terminal when the virtual desktop is not in the editing state, wherein the second message indicates that the virtual desktop is not in the editing state (The focus goes from the first remote window (first server) to the second remote window (first server) because of a client-originated event; for example, Alt+Tab or a mouse click on a task bar. In this transition, the client receives an operating system notification in the form of WM_KILLFOCUS/WM_SETFOCUS messages: see Momchilov [0205].
As WM_KILLFOCUS will put the corresponding application window to be inactive, i.e., in a non-editing state).
Therefore PETROV, Sato, Momchilov and Lee together also teach claim 10.

As for claim 11, since it contains similar limitations as in claim 4, the same rationale is used where applicable.
Additionally, PETROV, Sato, Momchilov and Tang 
A terminal (a client device), comprising: a display and a processor coupled to the display (Client device 102 can be implemented using, computer system 200, which can include a CPU 221 coupled to Display device 224: see PETROV [0067, Fig. 2A]) and configured to: 
Therefore PETROV, Sato, Momchilov and Lee together teach claim 11.

As for claim 14, since it depends on claim 11 and contains similar limitations as in claim 10, the same rationale is used where applicable. Therefore PETROV, Sato, Momchilov and Lee together also teach claim 14.

As for claim 15, since it depends on claim 11 and contains similar limitations as in claim 14, the same rationale is used where applicable. 
Additionally, PETROV, Sato, Momchilov and Lee together teach:
wherein the processor is further configured to disable the input method in response to the second message (The focus goes from the first remote window (first server) to the second remote window (first server) because of a client-originated event; for example, Alt+Tab or a mouse click on a task bar. In this transition, the client receives an operating system notification in the form of WM_KILLFOCUS/WM_SETFOCUS messages: Momchilov [0205].
As WM_KILLFOCUS will put the corresponding application window to be inactive, i.e., in a non-editing state, thereby disabling the virtual keypad).
Therefore PETROV, Sato, Momchilov and Lee together also teach claim 15.

As for claim 18, since it depends on claim 3 and contains similar limitations as in claim 10, the same rationale is used where applicable, and therefore PETROV, Sato, Momchilov and Lee together also teach claim 18.

As for claim 20, since it depends on claim 7 and contains similar limitations as in claim 15, the same rationale is used where applicable. Therefore PETROV, Sato, Momchilov and Lee together also teach claim 20.

Claims 2, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PETROV in view of Sato, Momchilov and Lee further in view of Saul et al. (US 20090282359 A1).
As for claim 2, it has been established that PETROV, Sato, Momchilov and Lee together teach claim 1.
PETROV, Sato, Momchilov and Lee together however do not explicitly teach:
obtaining coordinates of a cursor on the virtual desktop.
In a similar field of endeavor, Saul teaches:
obtaining the coordinates of the cursor relative to the virtual desktop (In an embodiment the scrolling subsystem 308 can be configured to track absolute cursor movement information that identifies the coordinates of the cursor 310 relative to the virtual desktop 302: see [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Saul for obtaining the coordinates of the cursor relative to the virtual desktop. The teachings of Sato, when implemented in the PETROV/Sato/Momchilov/Lee system, will enable obtaining  in the PETROV/Sato/Momchilov/Lee system in order to disclose scrolling the view of a virtual desktop on a client: see Saul [Abstract].
Therefore PETROV, Sato, Momchilov, Lee and Saul together teach claim 2.

As for claim 9, since it depends on claim 8 and contains similar limitations as in claim 2, the same rationale is used where applicable. 
Additionally, Saul teaches:
send the coordinates to the terminal (The remote display subsystem 254 can be configured to receive draw commands indicative of the user interface. The transport logic 210 can transmit packets to the client 201. Referring to FIG. 3, once the client subsystem 306 receives the packets, it identifies the coordinates for the user interface and draw the user interface in the virtual desktop 302: see [0062]).
Therefore PETROV, Sato, Momchilov, Lee and Saul together also teach claim 9.

As for claim 17, since it depends on claim 2 and contains similar limitations as in claim 9, the same rationale is used where applicable. Therefore PETROV, Sato, Momchilov, Lee and Saul together also teach claim 17

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over PETROV in view of Sato, Momchilov and Lee further in view of Kwon (US 20120236018 A1).
As for claim 5, it has been established that PETROV, Sato, Momchilov and Lee together teach claim 4.
PETROV, Sato, Momchilov and Lee together however do not explicitly teach:
displaying the input method in an overlapping area between a first display area of the input method and a second display area of the virtual desktop.
In a similar field of endeavor, Kwon teaches:
displaying the virtual keypad in an area that overlaps displayed contents (At least one control menu may be added to the virtual keypad of the portable terminal. After the control menu added to the virtual keypad is determined, the location where the virtual keypad should be displayed may be determined in the portable terminal in step 205: see [0044, 0045].
The displaying unit 102 may display the virtual keypad by the control of the controlling unit 100 such that the virtual keypad overlaps on displayed contents. As other example, the displaying unit 102 may display the virtual keypad at an area different from that of the displayed contents: see [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kwon for displaying the virtual keypad in an area that overlaps displayed contents. The teachings of Kwon, when implemented in the PETROV/Sato/Momchilov/Lee system, will enable displaying the input method in an overlapping area between a first display area of the input method and a second display area of the virtual desktop. One of ordinary skill in the art would be motivated to utilize the teachings of Kwon in the PETROV/Sato/Momchilov/Lee 
Therefore PETROV, Sato, Momchilov, Lee and Kwon together teach claim 5.

As for claim 12, since it depends on claim 11 and contains similar limitations as in claim 5, the same rationale is used where applicable. Therefore PETROV, Sato, Momchilov, Lee and Kwon together also teach claim 12.

Claims 6, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PETROV in view of Sato, Momchilov, Lee and Kwon further in view of Saul.
As for claim 6, since it depends on claim 5 and contains similar limitations as in claims 2 and 3, the same rationale is used where applicable. Therefore PETROV, Sato, Momchilov, Lee, Kwon and Saul together teach claim 6.

As for claim 13, since it depends on claim 12 and contains similar limitations as in claim 6, the same rationale is used where applicable. Therefore PETROV, Sato, Momchilov, Lee, Kwon and Saul together also teach claim 13.

As for claim 16, it has been established that PETROV, Sato, Momchilov, Lee, Kwon and Saul together teach claim 13.
PETROV, Sato, Momchilov, Lee, Kwon and Saul together further teach:
wherein when the coordinates are within the first display area, the processor is further configured to move the second display area so that the coordinates and the second (The displaying unit 102 may display the virtual keypad by the control of the controlling unit 100. As other example, the displaying unit 102 may display the virtual keypad at an area different from that of the displayed contents).
Therefore PETROV, Sato, Momchilov, Lee, Kwon and Saul together also teach claim 16.

As for claim 19, since it depends on claim 6 and contains similar limitations as in claim 16, the same rationale is used where applicable. Therefore PETROV, Sato, Momchilov, Lee, Kwon and Saul together also teach claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458